UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-5108


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

FARRELL LEE CHATMAN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:09-cr-00378-D-1)


Submitted:   September 29, 2011           Decided:   March 8, 2012


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Chiege O. Kalu Okwara, Charlotte, North Carolina, for Appellant.
Jennifer P. May-Parker, Assistant United States Attorney,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Farrell Lee Chatman appeals his conviction and 135-

month sentence imposed following his guilty plea to conspiracy

to distribute and possess with intent to distribute fifty grams

or more of cocaine base and five kilograms or more of cocaine,

in violation of 21 U.S.C. §§ 841(a)(1), 846 (2006).                    On appeal,

counsel filed a brief pursuant to Anders v. California, 386 U.S.

738 (1967), stating that there are no meritorious grounds for

appeal, but setting forth several arguments at Chatman’s request

challenging the validity of the plea and the reasonableness of

the sentence.       The Government has filed a motion to dismiss the

appeal on the basis that Chatman explicitly waived his right to

appeal in the plea agreement.             Chatman opposes the motion on the

basis    that    the    Government       breached    the    plea   agreement   and

engaged    in    prosecutorial      misconduct      by     declining   to   file   a

motion    pursuant      to   U.S.   Sentencing      Guidelines     Manual   § 5K1.1

(2009).

              We review the validity of a waiver de novo and will

uphold a waiver of appellate rights if the waiver is valid and

the   issue     being   appealed    is    covered    by    the   waiver.    United

States v. Blick, 408 F.3d 162, 168 (4th Cir. 2005).                    A waiver is

valid if the defendant’s agreement to the waiver was knowing and

voluntary.      United States v. Marin, 961 F.2d 493, 496 (4th Cir.



                                           2
1992); United States v. Wessells, 936 F.2d 165, 167 (4th Cir.

1991).

              To     determine        whether     a    waiver      is     knowing       and

intelligent,       we    examine      “the     totality    of     the   circumstances,

including the experience and conduct of the accused, as well as

the accused’s educational background and familiarity with the

terms of the plea agreement.”                    United States v. General, 278

F.3d   389,    400      (4th   Cir.    2002)     (internal      quotation       marks   and

citation      omitted).         Generally,        if   a   district       court     fully

questions a defendant regarding the waiver of appellate rights

during the Fed. R. Crim. P. 11 colloquy, the waiver is valid and

enforceable.         United States v. Johnson, 410 F.3d 137, 151 (4th

Cir. 2005).

              Our review of the record leads us to conclude that

Chatman knowingly and voluntarily waived his right to appeal the

conviction and sentence.              To the extent Chatman claims that the

Government breached the plea agreement or otherwise engaged in

prosecutorial        misconduct        in    declining       to    file     a    downward

departure motion based on substantial assistance, we conclude

that his claim is squarely contradicted by the record.                            Wade v.

United States, 504 U.S. 181, 184-87 (1992).

              In accordance with Anders, we have reviewed the entire

record in the case and have found no meritorious issues for

appeal outside the scope of the appellate waiver.                         Accordingly,

                                             3
we   grant   the   Government’s   motion   to   dismiss   and    dismiss      the

appeal.      We deny Chatman’s motion to replace counsel.                    This

court requires that counsel inform Chatman, in writing, of the

right to petition the Supreme Court of the United States for

further review.       If Chatman requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.       Counsel’s motion must state that a copy thereof

was served on Chatman.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the   court   and   argument   would     not    aid    the

decisional process.

                                                                      DISMISSED




                                      4